      Case 2:19-cv-04821-MWF-KS Document 55-1 Filed 02/27/20 Page 1 of 1 Page ID #:685
                                        JUDGE MICHAEL W. FITZGERALD
                               SCHEDULE OF PRETRIAL AND TRIAL DATES WORKSHEET

 Case No.             2:19-cv-04821
 Case Name              Dalton et al. v. Anovos Productions, LLC, et al.
                                  Matter                                        Plaintiff(s)’ Date       Defendant(s)’ Date           Court Order
                                                                                mo / day / year           mo / day / year

 [ ] Jury Trial or [ ] Court Trial
 (Tuesday at 8:30 a.m.)
                                                                              Same                       March 2, 2021
                                                        7
                                  Duration Estimate: ________ Days

 Final Pretrial Conference [LR 16] and Hearing on Motions In Limine
 (Monday at 11:00 a.m. -- three (3) weeks before trial date)
                                                                              Same                       February 8, 2021

 Motions In Limine must be filed three (3) weeks before this date;
 oppositions are due two (2) weeks before this date; no reply briefs.

                          Event                              Weeks              Plaintiff(s)’ Date       Defendant(s)’ Date           Court Order
                                                           Before Trial         mo / day / year           mo / day / year

 Last Date to Hear Motion to Amend Pleadings /
                                                                                April 30, 2020             March 15, 2020
 Add Parties

 Non-Expert Discovery Cut-Off (at least 4 weeks                18                Same                     September 7, 2020
 before last date to hear motions)

 Expert Disclosure (Initial)                                                     Same                   September 14, 2020

 Expert Disclosure (Rebuttal)                                                    Same                   October 5, 2020

 Expert Discovery Cut-Off                                      14 *              Same                    October 19, 2020
 Last Date to Hear Motions (Monday at 10:00 a.m.)              14                Same                   November 23, 2020

 Last Date to Conduct Settlement Conference                    12                Same                   December 7, 2020

 For Jury Trial
 Ç File Memorandum of Contentions of Fact and                   6
   Law, LR 16-4
                                                                                 Same                  January 25, 2020
 Ç File Exhibit and Witness Lists, LR 16-5.6
 Ç File Status Report Regarding Settlement
 Ç File Motions In Limine

 For Jury Trial
 Ç Lodge Pretrial Conference Order, LR 16-7                     5
 Ç File Agreed Set of Jury Instructions and Verdict                                                       January 25, 2021
   Forms
 Ç File Statement Regarding Disputed Instructions,                              Same
   Verdicts, etc.
 Ç File Oppositions to Motions In LImine

 For Court Trial                                                3
 Ç Lodge Findings of Fact and Conclusions of Law,                               Same                    February 8, 2021
     LR 52, and Summaries of Direct Testimony
* The parties may choose to cut off expert discovery prior to MSJ briefing.

                                                               ADR [LR 16-15] Selection:

                  G Attorney Settlement Officer Panel          G
                                                               x      Private Mediation       Gx Magistrate Judge (with Court approval)
                                                                        EXHIBIT A
